UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4033



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN MILLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge. (CR-
02-133-DWS)


Submitted:   June 30, 2003             Decided:     September 2, 2003


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, William K. Witherspoon, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Alexander Miller was convicted by a jury of being a

felon   in   possession   of   ammunition   in   violation   of   18   U.S.C.

§ 922(g)(1) (2000) and sentenced, under 18 U.S.C.A. § 924(e) (West

Supp. 2003), to 236 months imprisonment.         On appeal, he raises one

issue: whether the district court erred by declining his proferred

jury instruction regarding whether he knowingly possessed the

ammunition.

     We do not find that the district court abused its discretion

by declining to issue the disputed instruction.         United States v.

Abbas, 74 F.3d 506, 513 (4th Cir. 1996).             The instruction the

district court used was adequate and accurate, United States v.

Pupo, 841 F.2d 1235, 1240 (4th Cir. 1988), and its decision to deny

the instruction did not constitute reversible error. United States

v. Lewis, 53 F.3d 29, 32-33 (4th Cir. 1995).             Accordingly, we

affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2